 


110 HR 5408 IH: To extend the temporary suspension of duty on Paraquat dichloride (1,1′-dimethyl-4,4′-bipyridinium dichloride).
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5408 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on Paraquat dichloride (1,1′-dimethyl-4,4′-bipyridinium dichloride). 
 
 
1.Paraquat dichloride (1,1′-dimethyl-4,4′-bipyridinium dichloride) 
(a)In generalHeading 9902.13.06 of the Harmonized Tariff Schedule of the United States is amended— 
(1)by striking 4.02% and inserting Free; and 
(2)by striking 12/31/2007 and inserting 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
